UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-2256


HIEDA KEELER,

                Plaintiff - Appellant,

          v.

HOWARD GWYNN, Commonwealth’s Attorney for Commonwealth of
Virginia,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Arenda L. Wright Allen,
District Judge. (4:15-cv-00064-AWA-RJK)


Submitted:   January 14, 2016             Decided:   January 19, 2016


Before AGEE, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Hieda A. Keeler, Appellant Pro Se.      Jeff W. Rosen, PENDER &
COWARD, PC, Virginia Beach, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Hieda     A.    Keeler    appeals      the    district        court’s    order

dismissing her civil rights complaint.                   On appeal, we confine

our review to the issues raised in the Appellant’s brief.                        See

4th Cir. R. 34(b).           Because Keeler’s informal brief does not

challenge the basis for the district court’s disposition, Keeler

has   forfeited        appellate      review       of     the     court’s     order.

Accordingly,     we    affirm   the     district        court’s    judgment.      We

dispense      with    oral   argument     because        the    facts   and    legal

contentions     are   adequately      presented     in    the     materials    before

this court and argument would not aid the decisional process.

                                                                            AFFIRMED




                                         2